     Case 2:19-cv-12317-WBV-DMD Document 101 Filed 03/10/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



STACEY BADON                                                   CIVIL ACTION

VERSUS                                                         NO. 19-12317 c/w 20-584

BERRY’S RELIABLE RESOURCES, LLC,                               SECTION D (3)
ET AL.

                   THIS ORDER RELATES TO CASE NO. 19-12317

                                              ORDER

         Before the Court is Defendants’ “Objection to Magistrate’s Order” 1 which the

Court construes as a Motion for Review of the Magistrate Judge’s Order. The Motion

is opposed, 2 and Defendants have filed a Reply. 3                 After careful review of the

Magistrate Judge’s Order, 4 the Motion, the parties’ briefs, and the applicable law, the

Court denies the Motion.

    I.      FACTUAL BACKGROUND

         This case involves a wage dispute. Plaintiff Stacey Badon 5 began working for

Defendant Berry’s Reliable Resources, a home health caregiver, in 2016. 6 Plaintiff

alleges she was paid an hourly wage of $8.00. 7 Plaintiff further alleges that she

worked fifty-six hours per week performing services for Defendants’ clients but was


1 R. Doc. 70.
2 R. Doc. 79.
3 R. Doc. 93.
4 R. Doc. 64.
5 Although this matter is currently a conditionally certified collective action, the relevant discovery

related only to the original Plaintiff, Stacey Badon. Accordingly, the Court addresses only that
Plaintiff in this Order.
6 R. Doc. 1 at 7 ¶ 31.
7 Id. at 7 ¶ 33.
     Case 2:19-cv-12317-WBV-DMD Document 101 Filed 03/10/21 Page 2 of 5




never paid overtime for the hours she worked in excess of forty hours per week. 8

Plaintiff filed this suit on August 27, 2019, alleging she had been underpaid under

the Fair Labor Standard Act. 9 Badon’s Complaint alleges a collective action pursuant

to 29 U.S.C. § 216(b) on behalf of all persons since August 2016 who worked for

Defendants and were not paid overtime. 10 This Court conditionally certified the

collective action on September 3, 2020. 11

       Defendants moved to compel responses to Defendants’ Interrogatories Nos. 1,

3, 4, 9, 10, and 11, as well as to compel production of documents in response to

Defendants’ Request for Production Nos. 2, 4, 6-11, 14-17, 26, and 29. 12 Plaintiff

opposed Defendants’ Motion to Compel. 13 As relevant here, those interrogatories and

requests for production primarily relate to Plaintiff’s tax returns, information

concerning prior employment, and documents from the Department of Hospital and

Health, Long Term Care, or Department of Labor. 14 After considering Defendants’

Motion and Plaintiff’s Opposition, Magistrate Judge Douglas issued an order denying

Defendants’ Motion. 15        The Magistrate Judge found that Defendants failed to

demonstrate that the discovery sought was relevant to this litigation or proportional

to the needs to the case. The Magistrate Judge also found that Plaintiff did not have



8 Id. at 7 ¶¶ 34-35.
9 See generally id.
10 Id. at 4-7 ¶¶ 22-30.
11 R. Doc. 37
12 R. Doc. 33.
13 R. Doc. 39.
14 See R. Doc. 33-5. Although some of the interrogatories and requests for production fall outside of

these categories, Defendants make no argument beyond the categories enumerated here. Moreover,
Defendants have not demonstrated what specific information they seek, or how Plaintiff’s responses
were deficient.
15 R. Doc. 64.
      Case 2:19-cv-12317-WBV-DMD Document 101 Filed 03/10/21 Page 3 of 5




documents from Departments of Health, Hospitals, or Long-Term Care or the

Department of Labor in their possession.

           Defendants have appealed the Magistrate Judge’s order denying their Motion

to Compel. 16 They argue that the discovery they seek is relevant and proportional to

the needs of the case. Badon has filed an Opposition 17 in which she argues that the

information that Defendants seeks is irrelevant and that she has no documents from

the Department of Labor, Department of Health, Hospitals, and/or Long Term Care

that are relevant to this litigation. Defendants have filed a Reply 18 in which they

largely reiterate arguments regarding Badon’s tax returns made in their opening

Motion. Defendants also seem to seek the deposition of Georgia Badon in their Reply.

     II.      LEGAL STANDARD

           A magistrate judge has broad discretion in resolving non-dispositive discovery

disputes. 19 When a party appeals a magistrate judge’s ruling, the district court judge

must review the ruling and “modify or set aside any part of the order that is clearly

erroneous or contrary to the law.” 20           Under this clearly erroneous standard, a

magistrate judge’s ruling “should not be rejected merely because the court would have

decided the matter differently.” 21 Indeed, the decision must be affirmed unless “on




16 R. Doc. 70.
17 R. Doc. 79.
18 R. Doc. 93.
19 See Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A).
20 Fed. R. Civ. P. 72(a).
21 United States v. Bollinger Shipyards, Inc., No. 12-920, 2015 WL 13529562 (E.D. La. Apr. 13, 2015)

(citing Ordermann v. Unidentified Party, No. 06-4796, 2008 WL 695253, at *1 (E.D. La. Mar. 12,
2008)).
      Case 2:19-cv-12317-WBV-DMD Document 101 Filed 03/10/21 Page 4 of 5




the entire record [the Court] is left with a definite and firm conviction that a mistake

has been committed.” 22

     III.   ANALYSIS

        Defendants’ Motion is denied. In short, Defendants have offered no persuasive

argument for the relevance of the discovery they seek. Many of the arguments are

conclusory and fail to address the logic of the Magistrate Judge’s Order. For example,

the sole case Defendants rely on to argue that Badon’s tax returns are relevant,

F.D.I.C. v. LeGrand, 23 is irrelevant here. That case dealt with the relevance of tax

returns post-judgment when a judgment creditor seeks to discover assets on which it

may execute its judgment. The Fifth Circuit’s holding that tax returns may be

relevant post-judgment has nothing to do with the current posture of this case. The

Court further notes that Defendants’ arguments seeking Georgia Badon’s

deposition—raised for the first time in Defendants’ Reply—are not properly before

the Court. Georgia Badon’s deposition was not requested in the discovery at issue,

and it is the subject of a separate Motion to Compel that is currently pending before

the Magistrate Judge. 24         Further, even were the Court to disagree with the

Magistrate Judge—and it does not as the Court is fully satisfied that the order is

proper—it could not set aside the Magistrate Judge’s order unless it determined it to

be clearly erroneous. Defendants have not carried their burden of demonstrating that




22 United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948).
23 43 F.3d 163 (5th Cir. 1995).
24 See R. Doc. 73.
    Case 2:19-cv-12317-WBV-DMD Document 101 Filed 03/10/21 Page 5 of 5




the Magistrate Judge’s Order was clearly erroneous.      Accordingly, Defendants’

Motion must be denied.

   IV.      CONCLUSION

         IT IS HEREBY ORDERED that Defendants’ Motion is DENIED.

         New Orleans, Louisiana, March 10, 2021



                                           ______________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE
